UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-5 Item 3. Legal Proceedings I-5 Item 4. Submission of Matters to a Vote of Security Holders I-5 PART II Item 5. Market for the Registrant’s Partnership Interests and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations II-2 Item 8. Financial Statements II-7 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-7 Item 9A. Controls and Procedures II-8 Item 9B. Other Information II-10 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-2 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-4 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1.BUSINESS Capital Realty Investors-IV Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on December 7, 1983.On June 13, 1984, the Partnership commenced offering 75,000 units of additional limited partner interest through a public offering managed by Merrill Lynch, Pierce, Fenner & Smith Incorporated.The Partnership closed the offering on August 31, 1984, at which time 73,500 units of additional limited partnership interest had become subscribed.As of December 31, 2011, 163 units of additional limited partner interest had been abandoned. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. The Partnership was formed to invest in real estate, which is the Partnership's principal business activity, by acquiring and holding limited partner interests in limited partnerships (“Local Partnerships”).The Partnership originally made investments in 47 Local Partnerships.As of December 31, 2011, the Partnership retained investments in five Local Partnerships.Each of these Local Partnerships owns either a federal or state government-assisted apartment complex, which provides housing principally to the elderly and/or to individuals and families of low or moderate income, or a conventionally financed apartment complex.The original objectives of these investments, not necessarily in order of importance, were to: (i) preserve and protect the Partnership's capital; (ii) provide, during the early years of the Partnership's operations, current tax benefits to the partners in the form of tax losses which the partners could use to offset income from other sources; (iii) provide capital appreciation through increases in the value of the Partnership's investments and increased equity through periodic payments on the indebtedness of the apartment complexes; and (iv) provide cash distributions from sale or refinancing of the Partnership's investments and, on a limited basis, from rental operations. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, for a discussion of factors affecting the original investment objectives. The Local Partnerships in which the Partnership invested were organized by private developers who acquired the sites, or options thereon, applied for mortgage financing and applicable mortgage insurance and/or subsidies and who generally remain as the local general partners in the Local Partnerships.In most cases, the local general partners of the Local Partnerships retain responsibility for maintaining, operating and managing the projects.However, under certain circumstances, the Local Partnerships' partnership agreements permit removal of the local general partner and replacement with another local general partner or with an affiliate of the Partnership's Managing General Partner. I-1 PART I ITEM 1.BUSINESS - Continued As a result of its investment in the Local Partnerships, the Partnership became the principal limited partner in 44 (four remaining as of December 31, 2011) Local Partnerships.As a limited partner, the Partnership's legal liability for obligations of the Local Partnerships is limited to its investment.In another three (one remaining as of December 31, 2011) Local Partnerships which are general partnerships, the Partnership invested as a limited partner in intermediary partnerships which, in turn, invested as general partners in the Local Partnerships.In all cases, an affiliate of the Managing General Partner of the Partnership is also a general partner of the five Local Partnerships and one intermediary partnership.The local general partners and affiliates of the Managing General Partner may operate other apartment complexes which may be in competition for eligible tenants with the Local Partnerships' apartment complexes. The loan encumbering the property associated with the Partnership’s investment in Madison Square is in default.As of December 31, 2010, the Local Partnership had received notice from the lender of its intent to foreclose on the property.Accordingly, the Partnership’s basis, which totaled $0 at December 31, 2010 had been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets.(Acquisition fees and property purchase costs totaled $0 at December 31,2010).During the year ended December 31, 2011, the property was sold via deed in lieu of foreclosure, and the Local Partnership was dissolved.At December 31, 2011, the Partnership no longer has a limited partner interest in Madison Square.The Partnership did not recognize any loss during 2011 from this transaction. The loan encumbering the property associated with the Partnership’s investment in Westport Village is in default.The Managing General Partner of the Local Partnership was unable to reach an agreement with the Illinois Housing Development Authority (“IHDA”) to a mortgage restructuring.IHDA has provided notice of foreclosure sale.As of December 31, 2011, Westport Village is in receivership pending a foreclosure sale of the property.Accordingly, the Partnership’s basis in the Local Partnership, which totaled $0 at both December 31, 2011 and December 31, 2010, has been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets.(Acquisition fees and property purchase costs totaled $0 at both December 31, 2011 and December 31, 2010.)The Partnership’s non-recourse purchase money notes and accrued interest thereon total $840,000 and $3,050,045, respectively, at December 31, 2011 relating to this property.The Partnership is not anticipating any loss resulting from the change in ownership.There can be no assurance as to the ultimate timing of the foreclosure sale and/or transfer of ownership of the property. I-2 PART I ITEM 1.BUSINESS A schedule of the apartment complexes owned by Local Partnerships in which the Partnership has an investment as of December 31, 2011, follows. SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP HAS AN INVESTMENT(1) Name and Location of Apartment Complex Mortgage Payable at 12/31/11 (2) Financed and/or Insured and/or Subsidized Under Number of Rental Units Units Authorized for Low Income Subsidies Expiration of HAP Contract Fairway Park Apts. Naperville, IL $ 7,834,023 IHDA 42 Mary Allen West Tower Galesburg, IL (a) Northridge Park Salinas, CA California Housing Finance Agency (CHFA) Tradewinds Terrace Traverse City, MI FHA/236 52 04/30/11 (3) Westport Village Freeport, IL 987,225 IHDA/236 Totals (5 Properties) 94 (a) The Mary Allen West Tower property was sold on October 31, 2011 (continued) I-3 PART I ITEM 1.BUSINESS - Continued SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP HAS AN INVESTMENT(1) - Continued Name and Location of Apartmetn Complex Units Occupied As Percentage of Total Units As of December 31, Average Effective Annual Rental Per Unit for the Years Ended December 31, 2007 Fairway Park Apt. Naperville, IL 93% 85% 83% 92% 97% Madison Square Grand Rapids, MI 0% 78% 95% 92% 82% 6,674 Mary Allen West Tower Galesburg, IL 99% 85% 73% 83% Northridge Park Salinas, CA 92% 95% 92% 95% 95% Tradewinds Terrace Traverse City, MI 98% 97% 96% 97% 96% Westport Village (4) Freeport, IL 74% 73% 72% 77% 75% Totals (6 Properties) (4) 87% 88% 87% 88% 88% $ 7,112 $ 7,624 $ 7,611 $ 7,637 All properties are multifamily housing complexes. No single tenant rents 10% or more of the rentable square footage. Residential leases are typically one year or less in length, with varying expiration dates, and substantially all rentable space is for residential purposes. The amounts provided are the balances of first mortgage loans payable by the Local Partnerships as of December 31, 2011. The Section 8 HAP contract expiration date reflects an extension from the original expiration date, in accordance with Federal legislation. The totals for the percentage of units occupied and the average annual rental per unit are based on a simple average. The Mary Allen West Tower property sold on October 13, 2011. The property was sold via deed in lieu of foreclosure during the year ended December 31, 2011. The Partnership no longer holds a limited Partnepartnership interest in the Local Partnership. Effective July 15, 2010, the Partnership’s interest in Pilgrim Tower East was transferred to the purchase money noteholder as satisfaction of the note.See the notes to consolidated financial statements for additional information concerning the transfer. On March 15, 2010, the property owned by Lihue II Associates (Hale Ohana) was sold.See the notes to consolidated financial statements for additional information concerning the sale. I-4 PART I ITEM 2.PROPERTIES Through its ownership of limited partner interests in Local Partnerships, the Partnership indirectly holds an interest in the real estate owned by the Local Partnerships.See Part I, Item 1 for information concerning these properties. ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which the Partnership is a party. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. I-5 PART II ITEM 5. MARKET FOR THE REGISTRANT'S PARTNERSHIP INTERESTS AND RELATED PARTNERSHIP MATTERS (a) There is no established market for the purchase and sale of units of additional limited partner interest (Units) in the Partnership, although various informal secondary market services may exist.Due to the limited markets, however, investors may be unable to sell or otherwise dispose of their Units. (b) As of April 1, 2012, there were approximately 4,272 registered holders of Units in the Partnership. (c) On July 30, 2010, the Partnership paid a cash distribution of $2,200,110 ($30 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. II-1 PART II ITEM 7.
